ETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

             Claim 5 has been amended as follows:

Claim 5.  The voltage regulator of claim 1, wherein duty cycles of the high-side output switches and the low-side output switches are the same, and there is a conduction phase difference between the high-side output switch and the low-side output switch in each output half-bridge topology.

Authorization for this examiner’s amendment was given in an interview with Michael Stephens on 05/25/22.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings received on 4/7/21 are acceptable.

Terminal Disclaimer
The Terminal disclaimer filed on 05/02/22 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
          Claim 1 is allowed because the prior art of record fails to disclose or suggest a voltage regulator including the limitation “wherein a common node of a high-side output switch and a low-side output switch in each output half-bridge topology is taken as an output switch node; and e) a plurality of storage capacitors, wherein each of the storage capacitors is coupled between one input switch node and one output switch node, such that each path from the input port to the output port comprises at least one storage capacitor“ in addition to other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838